Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This is in response to the applicant's communication filed on 10/23/2020, wherein: 
Claims 45-58 and 60-65 are pending.  Claims 45, 55-58, and 60 have been amended.  Claims 1-44 and 59 has been previously cancelled by the Applicant.    
Note:
2.	Independent claims 45, 60 and 63 as a whole recite combination of limitations that define over prior of record.   However, these combination of limitations are abstract idea. Therefore, claims 45-58 and 60-65 are rejected under 101 below.   Please note that specific/narrow/novel abstract idea is still an abstract idea.  See the July 2015 update page 3, the Courts indicate: "When identifying abstract ideas, examiners should keep in mind that judicial exceptions need not be old or long-prevalent, and that even newly discovered judicial exceptions are still exceptions, despite their novelty.  For example, the mathematical formula in Flook, the laws of nature in Mayo and the isolated DNA in Myriad were all novel, but nonetheless were considered by the Supreme Court to be judicial exceptions because they were ‘basic tools of scientific and technological work’ that lie beyond the domain of patent protection”.  Please also see at least Ultramercial, Inc. v. Hulu, LLC, 112 USPQ2d 1750 (Fed. Cir. 2014) as an example.   Further, please see buySAFE, Inc. v. Google, Inc., 112 USPQ2d 1093 (Fed. Cir. 2014), which stated that “in defining the excluded categories, the Court has ruled that the exclusion applies if a claim involves a natural law or phenomenon or abstract idea, even if the 
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for claim 58 has been previously withdrawn since Applicant has amended the claim 58.  

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	The claimed invention (Claims 45-58 and 60-65) are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “Mental Process”, and “Mathematical Relationships/Formulas”, which has/have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications:
Independent claim 45 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, “Mental Process” and “Mathematical Relationships/Formulas”:
Claim 45, steps 1-121 and part of step 12 of receiving an ad request, associated with an impression (step 1) searching a queue, comprising a plurality of buy orders, for one or more buy orders that match the ad request and are marked as guaranteed (step 2), responsive to identifying at least one buy order that match the ad request and are marked as guaranteed based upon the searching, (i) refraining from soliciting new bids for the impression and (ii) selecting a buy order from a set of matching buy orders based upon a determination that a conflict is associated with two or more buy orders, in the set of matching buy orders, matching the ad request and being marked as guaranteed; and the buy order is an oldest buy order that is marked as guaranteed in the two or more buy orders associated with the conflict, wherein the determination that the buy orders is the oldest buy order is made based upon a submission timestamp of the buy order, wherein the selecting is performed without factoring in price, wherein the buy order is associated with a winning bidder for the ad request (step 3), determining a fair market value of the impression based upon historical metrics of one or more impressions that are similar to the impression (step 4); calculating a clearing price based upon the fair market value and a fee for applying guaranteed processing the buy order (step 5); fulfilling the buy order, in associating with the impression, using the clearing price (step 6); updating the buy order by decrementing a remaining impression count of the buy order and closing the buy order if the remaining impression count is 0 (step 7); sending a win notice to the winning bidder (step 8); receiving a second ad request, associated with a second impression (step 9); responsive to not identifying at least one buy order that matches the second ad request and is marked as guaranteed based upon a search of the queue for one or more buy orders that match the second ad request and are marked as guaranteed: soliciting new bids for the second impression via an auction; and searching a second queue, comprising buy orders, for one or more buy orders that match the second ad request and are not marked as guaranteed (step 10); evaluating a plurality of bids associated with the second ad request to identify a winning bid for the second ad request for which a buy order marked as guaranteed was not identified, wherein the plurality of bids comprise (i) one or more bids received from one or more bidders in response to the soliciting and (ii) one or more bids associated with the one or more buy orders that match the second ad request and are not marked as guaranteed (step 11), and sending a second win notice to a second winning bidder associated with winning bid, wherein the real time bidding exchange allows bidders to enter a buy order outside of a live auction (part of step 12) fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including following rules or instructions).    
In addition, claim 45, steps 2-11 mentioned above are also fall within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind (including an observation, evaluation, judgment, opinion).  For example, a human being can observing/evaluating ad request buy order from the first user against the buyers orders that are stored on file in order to determine the at least one matching order, which marked as guaranteed order.  Further, the human being can refraining from soliciting new bids for the impression and selecting a buy order from a set of matching buy orders based upon determination that the buy order is an oldest buy order based on the timestamp of the buy order without factoring in price.  Also, the human being can observing/evaluating/determining a fair market value of the impression based on historical metrics of one or more impressions that are similar to the impression; calculating a clearing price based upon the fair market value and a fee for applying guaranteed processing the buy order; fulfilling the buy order, in associating with the impression, using the clearing price; updating the buy order by decrementing a remaining impression count of the buy order and closing the buy order if the remaining impression count is 0.  In addition, the human being can observing/evaluating a second ad request buy order from the second user against the buyers orders that are stored on file in order to determine one or more buy orders match the second ad request, which marked as guaranteed order.  The human being can further in responsive to not identifying at least one buy order that matches the second ad request and is marked as guaranteed: soliciting new bids for the second impression via an auction; and searching a second file, comprising buy orders, for one or more buy orders that match the second ad request and are not marked as guaranteed; and observing/evaluating a plurality of bids  winning bid for the second ad request, wherein the plurality of bids comprise (i) one or more bids received from one or more bidders in response to the soliciting and (ii) one or more bids associated with the one or more buy orders that match the second ad request and are not marked as guaranteed.  
Further, steps 4-5 and 7 of determining a fair market value of the-an impression based on historical metrics of impressions that are substantially similar in ways that tend to be effective value markers of pricing (step 4); calculating a clearing price as fair market value plus a fee for applying guaranteed processing to the buy order (step 5); and updating the buy order by a) decrementing its remaining impression count (step 7) also fall within the abstract “Mathematical Relationships/Formulas” because there must be some algorithm operations involve in order to calculate/determine a fair market value, a clearing price and update the buy order by decrementing its remaining impression count.     
Independent claim 45, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional elements (i.e., a processor) to perform abstract idea steps 1-12 identified above. The additional element(s) in all of the steps is/are recited at a high-level of generality such that it amounts no more than mere instructions to apply the judicial exception(s) using a generic computer component (i.e., a processor).  Further, Steps 1, 8-9 and 12 of “receiving an ad request an ad request….. from a computing system”; “sending a win notice…”; “receiving a second ad request…, from a second computer system”; and “sending a second win notice….” are merely receiving data and sending data, which are considered as insignificant extra solution activity, thus is/are not significantly more he additional element in step 12 of “wherein by orders in the queue of the real time bidding exchange have mitigated sensitivity to Internet latency variations” is merely recited as a high level of generality and/or merely used as a tool to implement/apply the abstract idea, and/or general linking to technological environment; thus is not significantly more than the identified abstract idea.  Also, the additional elements in steps 1 and 9 (e.g., from a computing system; from a second computer system) is/are merely the source of information (e.g., an ad request a second ad request…) being received, which are merely general linking to technological environment; thus is not significantly more than the identified abstract idea.  Accordingly, this additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Again, the claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components (i.e., a processor) to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component.  For the above mentioned reasons, viewed the claim as a whole, the additional elements individually and in combination do not integrate the identified abstract idea into a practical application.   Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.
Independent claim 45 (step 2B):  The additional element in claim 45 (i.e., a processor) is/are recited at a high level of generality and/or are recited as performing generic computer a processor” is amounts no more than mere instructions to apply the judicial exception(s) of steps 1-12 identified in step 2A prong I above.  Further, Steps 1, 8-9 and 12 of “receiving an ad request an ad request….. from a computing system”; “sending a win notice…”; “receiving a second ad request…, from a second computer system”; and “sending a second win notice….” are merely receiving data and sending data, which are considered as insignificant extra solution activity, thus is/are not significantly more than the identified abstract idea.  Furthermore, the additional element in step 12 of “wherein by orders in the queue of the real time bidding exchange have mitigated sensitivity to Internet latency variations” is merely recited as a high level of generality and/or merely used as a tool to implement/apply the abstract idea, and/or general linking to technological environment; thus is not significantly more than the identified abstract idea.  Also, the additional elements in steps 1 and 9 (e.g., from a computing system; from a second computer system) is/are merely the source of information (e.g., an ad request a second ad request…) being received, which are merely general linking to technological environment; thus is not significantly more than the identified abstract idea.  Generic computer components recited as performing generic computer functions (e.g., receiving data/gathering data and sending data/transmitting data…etc.,) that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system; thus are not significantly more than the identified abstract idea.  The use of generic computer to transmit information/receive information/store information through an unspecified generic computer does not impose any meaningful limit on the computer implementation of the to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” Thus evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept.  Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.
Dependent claim 46-58 are merely add further details of the abstract steps/elements recited in claim 45 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Looking at the limitations as an ordered combinations adds nothing that is not already present when looking at the elements taken individually.   Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself. Therefore, dependent 46-58 are also non-statutory subject matter. 
As per independent claims 60 and 63:  Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent system claims 60 a processor, a memory…..) described in independent 60 and 63 add nothing of substance to the underlying abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  
Dependent claims 61-62 and 64-65 are merely add further details of the abstract steps/elements recited in claims 60 and 63 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Looking at the limitations as an ordered combinations adds nothing that is not already present when looking at the elements taken individually.   Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself. Therefore, dependent 61-62 and 64-65 are also non-statutory subject matter. 
Response to Arguments
5.	Applicant's arguments regarding 101 rejection filed on 10/23/2020 have been fully considered and they are not persuasive.  Please notes that the Office has been carefully re-considered the amended claims, and respectfully submits that the claimed invention still directed to abstract idea without significantly more.  
6.	Responding back to Applicant’s regarding 101 on pages 11-22 of the Applicant’s responses:   
	On pages 11-14, Applicant mainly argued:  “Step 2A: Prong One of Step 2A……. The present claims do not recite a judicial exception, as they do not recite a law of nature, natural phenomenon, or subject matter within the enumerated groupings of abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance.”  
	The Office’s response:  However, the Office respectively submits again that the present claims do recite a judicial exception as they recites the subject matter within the enumerated groupings of abstract ideas (e.g., Certain Methods of Organizing Human Activity, Mental Process and Mathematical Relationships/Formulas) in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance as pointed out above under 101 rejection.  Again, in claim 45, the Office has walked through carefully and explained in details (Step 2A: Prong 1 and 2, and step 2B) with respect to actual claim limitations (individually as well as in combination) of why they are an “abstract idea and not significantly more” based on the new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility), which including Memorandum - Revising 101 Eligibility Procedure in view of Berkheimer v. HP, Inc. (issued April 19, 2018); and new “2019 Revised Patent Subject Matter Eligibility Guidance”.  See details under 101 rejection above.  Therefore, the Office respectively disagrees with Applicant’s assertion that “the claims are eligible at Prong One of revised Step 2A”.   
	Further, again, the limitations (e.g., in claim 45) that Applicant indicated in pages 13-14 are mainly abstract idea.  The additional element (e.g., a processor) in the claim 45 again is merely used a tool to implement the identified abstract idea.  Further in claim 45, the addition elements (e.g., a computing system; a second computer system) is/are merely the source of information (e.g., an ad request a second ad request…) being received, which are merely general linking to technological environment; thus is not significantly more than the identified 
	On pages 14-16, Applicant further argued: “The claims are patent eligible based on DDR Holdings, LLC v. Hotels.com et al. (DDR). 113 USPQ2d 1097 (Fed. Cir. 2014)….The present claim 1, for example, recites responsive to identifying at least one buy order that matches the ad request and is marked as guaranteed based upon the searching: (i) refraining from soliciting new bids... [and] responsive to not identifying at least one buy order that matches the second ad request and is marked as guaranteed based upon a search of the queue for one or more buy orders that match the second ad request and are marked as guaranteed: soliciting new bids, wherein buy orders in the queue of the real time bidding exchange have mitigated sensitivity to Internet latency variations, wherein the real time bidding exchange allows bidders to enter a buy order outside of a live auction and is thus patent-eligible as is the claimed step of “using the data retrieved, automatically generate and transmit to the web browser a second web page” as in DDR claim 19. Notably, the Federal Circuit indicated that the asserted claims in DDR do not “recite a fundamental economic or longstanding commercial practice. Although the claims address a business challenge (retaining website visitors), it is a challenge particular to the Internet.” Similarly, the claims here addresses a challenge particular to computing devices on a network (e.g., the Internet). Managing guaranteed buy orders in a bidding exchange may address a business challenge, but it is particular to computing devices on a network (e.g., the Internet) with no direct corresponding offline and/or manual eguivalent. The solution is therefore rooted in computer technology in order to overcome a problem specifically arising in the realm of the network of computing devices (e.g., the Internet). Therefore, the claims are eligible at Prong One of revised Step 2A”.
	The Office’s response:  However, the Office respectively submits that DDR has a specific limitation other than what is well-understood, routine, and conventional in the field and adds meaningful limitation that amount to more than generally liking the use of abstract idea to the particular technological environment because in DDR, a composite web page was automatically generated and the visitors were redirected to that composite web page; thus overriding the routine and conventional functioning of the hyper link protocol.  There is no similar technological solution in the instant claim.  Again, in this instant claim, the identified abstract idea is merely implemented/performed via a well understood, conventional, generic computer e.g., a processor.  As the result, they are not significantly more than the identified abstract idea.
Further, what Applicant is referring to {e.g., responsive to identifying at least one buy order that matches the ad request and is marked as guaranteed based upon the searching: (i) refraining from soliciting new bids... [and] responsive to not identifying at least one buy order that matches the second ad request and is marked as guaranteed based upon a search of the queue for one or more buy orders that match the second ad request and are marked as guaranteed: soliciting new bids, and wherein the real time bidding exchange allows bidders to enter a buy order outside of a live auction} are abstract idea.  Therefore, this limitation is not similar with the limitation “using the data retrieved, automatically generate and transmit to the web browser a second web page” as in DDR claim 19 as asserted by the Applicant.  Furthermore, the additional limitation “wherein by orders in the queue of the real time bidding exchange have mitigated sensitivity to Internet latency variations” is merely recited as a high wherein by orders in the queue of the real time bidding exchange have mitigated sensitivity to Internet latency variations because the claim does not require the internet nor network prior to the result in the last step/limitation of “mitigated sensitivity to internet latency variations”.  The other wherein clause in the last step of “wherein the real time bidding exchange allows bidders to enter a buy order outside a live auction” is abstract idea.   The Office respectively submits that allowing bids to be received in advance and also to be received at the live auction falls within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or sales activities or behaviors; business relations).   Further, evaluating/analyzing/observing both bids that were received in advance (kept advance in the record) and bids that were received at the live auction in order to determine a winning bid falls within “Certain Methods of Organizing Human Activity” grouping of abstract idea and also “Mental Processor” grouping of abstract idea.  The benefit/solution that achieve from this way of determining winning bid is the solution of the abstract idea/business solution but not a technical solution to a technical problem as argued by the Applicant as in DDR.  The additional limitations in claims 45 and 60 (e.g., a processor, a memory comprising instructions that when executed by the processor perform operation….) are merely tool(s) to implement the identified abstract idea.   
Managing guaranteed buy orders in a bidding exchange may address a business challenge, but it is particular to computing devices on a network (e.g., the Internet) with no direct corresponding offline and/or manual eguivalent”.  However, the Office respectively submits again that the computing device (e.g., a processor; a memory comprising instructions that when executed by the processor perform operations……) on a network (e.g., the internet) in the claims 45, 60 is merely used as a tool to implement the identified abstract idea of (e.g., Certain Methods of Organizing Human Activity, Mental Process and Mathematical Relationships/Formulas) as pointed out above under 101 rejection.   Therefore, this business solution of the claimed invention is not “rooted in computer technology in order to overcome a problem specifically arising in the realm of the network of computing devices (e.g., the Internet)” as in DDR.  
On pages 16-19, Applicant mainly argued:  “Prong Two of Step 2A…….The present claims, even assuming arguendo that they recite a judicial exception, clearly integrate any alleged judicial exception into a practical application. In particular, the present claims provide for a technique that is dynamic and increases the accuracy and efficiency of operating a real time bidding exchange with guaranteed buy orders. Thus, the present claims provide for improvements to the technical field of advertisement campaign control and/or content delivery, and are indicative of integration into a practical application (see MPEP 2106.05(a)). The specification discusses some of the problems found in the technical field, such as “RTB has many business and technical advantages over other methods of ad selection and serving, but there are also significant problems. For the exchange, a key problem is bandwidth. Each bid request sent to a bidder for an impression can range from hundreds to thousands of bytes. Even a modest-sized exchange with 50 bidders and 50 billion impressions per month can consume several petabytes of monthly bandwidth” (e.g., [0005] of the instant application) (Emphasis added), and “For bidders, there are several challenges. First, due to campaign targeting goals, it is not unusual for only a small fraction of bid requests to match their needs. This means that their bidding systems must be scaled to process bid request loads 100 to 1,000 times their actual need. Second, the real-time nature of the bidding process forces bidders to setup their servers near those of the exchange to mitigate the risk of losing auctions due to Internet latency. This is especially inconvenient if bidding on multiple, geographically dispersed exchanges, necessitating complex distributing computing techniques for coordination. Third, many bidders commit to contracts with their advertisers that guarantee they can buy the number of suitable impressions to satisfy their campaigns. Since the auction process is fair and blind, the bidders can secure no such guarantees and thus must absorb this risk” (e.g., [0006] of the instant application) (Emphasis added) and/or “Another problem experienced primarily by the exchange is that of excessive network bandwidth. This too is driven in part by the aforementioned bid request broadcasts to bidders and is multiplied by the business driver to maximize ad request traffic and thus auctions per second. For even moderate sized exchanges, monthly data transfer in the form of bid requests can easily exceed several petabytes. The network bandwidth to support this rate of data transfer is very expensive and is exacerbated by the fact that only a small fraction of these will result in winning bids and thus offsetting revenue. This rate of data transfer also drives in part the quantity of servers and other system components, which further increases costs” (e.g., [0033] of the instant application) (Emphasis added), and/or “the bidder must support the technical scale to receive, analyze, and selectively respond to many times more and possibly orders of magnitude more bid requests than its actual demand warrants” (e.g., [0034] of the instant application) (Emphasis added), and/or “Another problem experienced primarily by the bidder is that it must respond to each bid request within an exchange-defined maximum auction time. Failure to do so is interpreted by the exchange as no-bid due to timeout. Within this maximum time, the bidder must evaluate the bid request in the context of a plurality of advertising campaigns and employ various algorithms to determine its bids if any. This can be technically challenging for a large number of campaigns especially when having to process a very large volume of bid requests per second.” (e.g., [0035] of the instant application) (Emphasis added)”.  The specification also discusses some of the improvements made to the technical field via the solution(s) of the instant application, which “is not merely a system and method that is carried out via a computer but is directed to a new and novel wav computers communicate with each other in the context of a real-time bidding system for the selling and buying of digital advertising” such that the instant application “improves the functioning of computer systems themselves, such as by reducing the amount of bandwidth used during use and operation of RTB systems and making such systems more efficient” (e.g., [0022] of the instant application) and/or “it does not have to receive, process, bid, and eventually win each impression it buys individually. This allows the bidder to configure its exchange connection to significantly lower the number of bid requests per second without sacrificing its exposure to desirable impression inventory. This results in lower bandwidth charges for both the exchange and bidder and lower processing costs by the bidder due to fewer required servers. It also reduces the bidder's vulnerability to losing auctions due to timeouts since bids considered by the exchange from previously submitted buy orders would not be subject to timeout” (e.g., [0044] of the instant application) (Emphasis added). Clearly, in addressing and solving the aforementioned technical problems with the technical solutions and/or benefits described in the specification, the claims clearly integrate any alleged judicial exception into a practical application”.  
	The Office’s response:  However, the Office respectively submits again that what Applicant is referring to (e.g., provide for a technique that is dynamic and increases the accuracy and efficiency of operating bidding exchange with guaranteed buy orders) is abstract idea.  The additional underlined element of “a system associated a real time bidding exchange” recited in claim 60 recited in the preamble is merely recited as a high level of generality and/or merely used as a tool to implement the abstract idea, and/or general linking to technological environment; thus is not significantly more than the identified abstract idea. 
	Further, “a key problem is bandwidth…….” in Applicant’s specification paras 0005, 0006, and the solution of “improves the functioning of computer systems themselves, such as by reducing the amount of bandwidth used during use and operation of RTB systems and making such systems more efficient” in Applicant’s specification paras 0022, 0044 that Applicant pointed out above do not reflect in the claims (e.g., claim 45).  The Office does not see the connection between the solution to the bandwidth problem and what recites in the claims.   In other word, there is no clearly details in the claims about how the technology provide an improvement with respect to bandwidth.   
	In addition, regarding Applicant assertion: “the real-time nature of the bidding process forces bidders to setup their servers near those of the exchange to mitigate the risk of losing auctions due to Internet latency. This is especially inconvenient if bidding on multiple, geographically dispersed exchanges, necessitating complex distributing computing techniques for coordination”, the Office respectfully submits again that the additional limitation “wherein by orders in the queue of the real time bidding exchange have mitigated sensitivity to Internet latency variations” is merely recited as a high level of generality and/or merely used as a tool to implement/apply the abstract idea, and/or general linking to technological environment; thus is not significantly more than the identified abstract idea.  Specifically in claims 45 (the same hold true for claim 60), there is no clear connection between the prior steps/limitations in the claim with the last step/limitation of “wherein by orders in the queue of the real time bidding exchange have mitigated sensitivity to Internet latency variations because the claim does not require the internet nor network prior to the result in the last step/limitation of “mitigated sensitivity to internet latency variations”.  Therefore, the Office respectfully disagrees the Applicant’s assertion that “This is especially inconvenient if bidding on multiple, geographically dispersed exchanges, necessitating complex distributing computing techniques for coordination” since this benefit/solution does not reflect in the claims.  
Next, the other wherein clause in the last step in claims 45 and 60 of “wherein the real time bidding exchange allows bidders to enter a buy order outside a live auction” is abstract idea.   The Office respectively submits that allowing bids to be received in advance and also to be received at the live auction falls within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or sales activities or behaviors; business relations).   Further, evaluating/analyzing/observing both bids that were received in advance (kept advance in the record) and bids that were received at the live auction in order to determine a winning Certain Methods of Organizing Human Activity” grouping of abstract idea and also “Mental Processor” grouping of abstract idea.  The benefit/solution that achieve from this way of determining winning bid is the solution of the abstract idea/business solution but not a technical solution to a technical problem as argued by the Applicant as in DDR.  The additional limitations in claims 45 and 60 (e.g., a processor, a memory comprising instructions that when executed by the processor perform operation….) are merely tool(s) to implement the identified abstract idea.   
Furthermore, again what Applicant is referring to from Applicant’s specification paras 0022, 0033, 0034, 0035 and 0044 of (e.g., benefit regarding reducing network bandwidth…., rate of data transfer…, bidders support the technical scale…., technical challenging for a large number of campaigns….) are no specifically reflected in the claims.  
For the above mentioned reasons, the Office respectfully disagrees with Applicant’s assertion that: “Clearly, in addressing and solving the aforementioned technical problems with the technical solutions and/or benefits described in the specification, the claims clearly integrate any alleged judicial exception into a practical application”.   
	On pages 19-20, Applicant mainly argued:  “Step 2B.  Ordered Combination is Inventive and Transforms the Claim…….The concept of outputting data may be abstract at a high level. However, the claims recite something much narrower: a specific implementation of…………..Generic computers do not perform the operations as recited in the claims, (see claims for entire ordered combination). Thus the claims are “significantly more” than an abstract idea and are patent eligible under §101.  Clearly, the claims do not merely recite the allegedly abstract idea of outputting data along with the requirement to perform it on a computer. Many additional elements are recited, in a non-conventional arrangement. Thus, the inventive concept can be found in the ordered combination of claim limitations that transform the allegedly abstract idea of outputting data into a particular, practical application of that allegedly abstract idea, which is a patent eligible application”.
	The Office’s response:  However, the Office respectively submits that even though claim 45 recites the combination of narrow/specific limitations, these limitations are abstract idea.   Please note that specific/narrow/novel abstract idea is still an abstract idea.  See the July 2015 update page 3, the Courts indicate: "When identifying abstract ideas, examiners should keep in mind that judicial exceptions need not be old or long-prevalent, and that even newly discovered judicial exceptions are still exceptions, despite their novelty.  For example, the mathematical formula in Flook, the laws of nature in Mayo and the isolated DNA in Myriad were all novel, but nonetheless were considered by the Supreme Court to be judicial exceptions because they were ‘basic tools of scientific and technological work’ that lie beyond the domain of patent protection”.  Please also see at least Ultramercial, Inc. v. Hulu, LLC, 112 USPQ2d 1750 (Fed. Cir. 2014) as an example.   Further, please see buySAFE, Inc. v. Google, Inc., 112 USPQ2d 1093 (Fed. Cir. 2014), which stated that “in defining the excluded categories, the Court has ruled that the exclusion applies if a claim involves a natural law or phenomenon or abstract idea, even if the particular natural law or phenomenon or abstract idea at issue is narrow. Mayo, 132 S. Ct. at 1303”.  In other word, buySAFE , Flook, Myriad,  and Ultramercial are examples of where a narrow/specific abstract or novel abstract idea are still considered abstract ideas.  Further, see the recent case: SAP America v. Investpic (Fed Cir, 2017-2081, 5/15/2018), wherein the Court indicates a new or novel abstract idea is not enough to pass 101. 
a processor) is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus it is not significantly more than the identified abstract idea. In other word, the additional element “a processor” is amounts no more than mere instructions to apply the judicial exception(s) of steps 1-12 (identified in step 2A prong 1). Further, the additional underlined element of “a real time bidding exchange” recited in the preamble is merely recited as a high level of generality and/or merely used as a tool to implement the abstract idea, and/or general linking to technological environment; thus is not significantly more than the identified abstract idea.  Furthermore, Steps 1, 8-9 and 12 of “receiving an ad request an ad request….. from a computing system”; “sending a win notice…”; “receiving a second ad request…, from a second computer system”; and “sending a second win notice….” are merely receiving data and sending data, which are considered as insignificant extra solution activity, thus is/are not significantly more than the identified abstract idea.  Also, the additional elements in steps 1 and 9 (e.g., from a computing system; from a second computer system) is/are merely the source, where information (e.g., an ad request a second ad request…) is being received, which are merely general linking to technological environment; thus is not significantly more than the identified abstract idea.  Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system; thus are not significantly more than the identified abstract idea.  The use of generic computer to transmit information/receive information/store information through an unspecified generic computer does not impose any to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” Thus evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept.  Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.
	As the result, the Office respectively submits that the inventive concept is not found in the ordered combination of claim limitations and that mere manipulation of data does not provider transformation. See CyberSource Corp. v. Retail Decisions Inc., 99 USPQ2d 1690 (Fed. Cir. 2011).            
	The Office respectively submits gain that even though claim 45 as whole include combination of limitations that are defined over prior of record.  However, these limitations are abstract idea.  Please note that a novel abstract idea is still an abstract idea.  See the July 2015 update page 3, the Courts indicate: "When identifying abstract ideas, examiners should keep in mind that judicial exceptions need not be old or long-prevalent, and that even newly discovered judicial exceptions are still exceptions, despite their novelty.  For example, the mathematical formula in Flook, the laws of nature in Mayo and the isolated DNA in Myriad were all novel, but nonetheless were considered by the Supreme Court to be judicial exceptions because they were ‘basic tools of scientific and technological work’ that lie beyond the domain of patent protection”.  Please also see at least Ultramercial, Inc. v. Hulu, LLC, 112 USPQ2d 1750 (Fed. Cir. 2014) as an example.   Further, please see buySAFE, Inc. v. Google, Inc., 112 USPQ2d 1093 (Fed. Cir. 2014), which stated that “in defining the excluded categories, the Court has ruled that the exclusion applies if a claim involves a natural law or phenomenon or abstract idea, even if the particular natural law or phenomenon or abstract idea at issue is narrow. Mayo, 132 S. Ct. at 1303”.  In other word, buySAFE , Flook, Myriad,  and Ultramercial are examples of where a narrow/specific abstract or novel abstract idea are still considered abstract ideas.  Further, see the recent case: SAP America v. Investpic (Fed Cir, 2017-2081, 5/15/2018), wherein the Court indicates a new or novel abstract idea is not enough to pass 101.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         
For the above mentioned reasons, rejections under 35 U.S.C. 101 for claim 45 still remain.  Claims 60 and 63 include similar features/limitations as claim 45, thus is rejection under 35 USC 101 for the same reasons as indicated in claim 1.  Dependent claims 2-58, 61-62 and 64-65 are dependent of their base claims 45, 60 and 63.   Applicant did not have any further argument for the dependent claims beyond their dependency on the independent claim, which have been addressed above.  Therefore, the rejections on these claims remain.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy Nguyen whose telephone number is 571-272-4585 and fax number is 571-273-4585.  The examiner can normally be reached on Mon-Fri, 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The FAX number for the organization where this application or proceeding is assigned is 571-273-4585.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 
/THUY N NGUYEN/Examiner, Art Unit 3681